          Case 1:20-cv-01003-CCB Document 6 Filed 05/29/20 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF MARYLAND


              CHAMBERS OF                                                                     U.S. COURTHOUSE
           CATHERINE C. BLAKE                                                             101 WEST LOMBARD STREET
      UNITED STATES DISTRICT JUDGE                                                      BALTIMORE, MARYLAND 21201
                                                                                 (410) 962-3220 Fax (410) 962-6836
                                              May 29, 2020


MEMORANDUM TO COUNSEL

        Re:    Derek Mulder v. Reliance Standard Life Insurance
               Civil No. CCB-20-1003

Dear Counsel:

       Now that an answer has been filed in this case, I would appreciate it if counsel would confer about
an appropriate schedule for dispositive motions in this case and also whether a settlement conference with a
Magistrate Judge would be helpful before such motions are filed. Please provide a status report by June 9,
2020.
        Despite the informal nature of this ruling, it shall constitute an Order of Court, and the
Clerk is directed to docket it accordingly.


                                               Sincerely yours,

                                                       /S/

                                               Catherine C. Blake
                                               United States District Judge
